Exhibit 10.2

Amendment No. 2 to Retention Bonus Plan

 

AMENDMENT NUMBER 2

TO THE

GYRODYNE LLC RETENTION BONUS PLAN

 

 

WHEREAS, Gyrodyne Company of America, Inc. (“Gyrodyne Company”) established the
Gyrodyne Company of America, Inc. Retention Bonus Plan (the “Retention Bonus
Plan” or the “Plan”), effective as of May 30, 2014, the date it was approved by
the Board of Directors of Gyrodyne Company (the “Board”); and

 

WHEREAS, Gyrodyne LLC (“Gyrodyne”),is the surviving entity in the merger of
Gyrodyne Company of America, Inc. (the “Corporation”) and Gyrodyne Special
Distribution, LLC (“GSD”) with and into Gyrodyne, LLC (the “Merger”), effective
August 31, 2015; and

 

WHEREAS, the Retention Bonus Plan was amended and restated by Gyrodyne effective
as of May 24, 2016; and

 

WHEREAS, Amendment Number 1 to the Plan was executed to provide that land
development costs incurred on a property since the date of the appraisal
designated therein shall be added to the appraised value for the property in
calculating appreciation (gross sales price minus appraised value) for the
purpose of determining the Bonus Pool; and

 

WHEREAS, Amendment Number 1 to the Plan also provided that each of the ten
buildings in the Port Jefferson Professional Park shall be treated as a
“property”, so that a Participant’s right to bonus payment on the sale of a Port
Jefferson building shall vest on, and payments to the Bonus Pool may be made
shortly following the closing of the sale of that building; and

 

WHEREAS, no Participants in the Plan, including active employees and members of
the Board of Directors (the “Board”), are currently vested in any benefits under
the Plan; and

 

WHEREAS, Gyrodyne wishes each of the post subdivision lots at Flowerfield and
Cortlandt Manor to be treated as a “property” so that a Participant’s right to a
bonus payment on the sale of a lot shall vest on, and payments to the Bonus Pool
may be made shortly following the closing of the sale of such lots; and

 

WHEREAS, Gyrodyne wishes to provide that Board members and employees shall be
eligible to receive payments under the Plan in the event of a separation from
service as a result of death, Disability and any involuntary separations from
service without “Cause”; and

 

WHEREAS, all changes are deemed to be appropriate to encourage Participants to
remain employed or to continue to serve as Board members through the date of the
sale of various properties; and

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, employee Participants shall not receive any benefits in the event of a
termination for Cause or a voluntary separation from service other than
Disability or resignation following a substantial reduction in compensation or
conversion from full time to part time status, thereby retaining a “substantial
risk of forfeiture”, as defined under Section 409A of the Internal Revenue Code
(the “Code”) for employee Participants; and

 

WHEREAS, Board members shall not receive any benefits in the event of a
termination for Cause or a voluntary separation from service from the Board
other than Disability or resignation following a substantial reduction in
director fees, thereby retaining a “substantial risk of forfeiture”, as defined
under Section 409A of the Code for Board member Participants; and

 

WHEREAS, Gyrodyne wishes to also require a specific Internal Rate of Return
(“IRR”) on the sale of any properties following a separation from service, and
to require such sales to occur within 3 years following a separation from
service to receive any future payments, to help preserve the exemption from Code
Section 409A for the Plan; and

 

WHEREAS, Gyrodyne also wishes to clarify certain expenses that shall be included
in all development costs, as provided for in the Plan; and

 

WHEREAS, Gyrodyne retains the authority, under Section 9.5 of the Plan, to
periodically amend the Plan.

 

NOW, THEREFORE, effective as of February 1, 2018, the Plan shall be amended as
follows:

 

1.

Definitions. The following terms shall have the following meanings or amended
meanings:

 

 

a.

Section 2.1, “Adjusted Appraised Value” of a Property shall include the
following new sentence:

 

“For purposes of clarity, the term “land development and other costs” shall
include the following: Costs (excluding all indirect costs) incurred by third
parties for the pursuit of entitlements on the Flowerfield and Cortlandt Manor
properties, respectfully. These costs include and are limited to, the
acquisition of property, architectural, engineering and related entitlement
costs inclusive of consulting costs incurred to prepare and file the subdivision
or site application to the respective towns (excluding any joint venture or
other transaction related costs or costs not absorbed by Gyrodyne), costs to
pursue the opening of the LIRR gate crossing separating the Flowerfield and
Stony Brook University property, construction costs and other related soft costs
and legal fees in pursuit of such entitlements. Costs exclude capitalized real
estate taxes and other costs related to holding but not developing the subject
real estate.”

 

 

b.

Section 2.21, “Cause” means conduct by a Participant reasonably likely to cause
material harm to Gyrodyne that consists of:

 

 

--------------------------------------------------------------------------------

 

 

 

(i)

The conviction of any felony, or the entry by a Participant of a plea of guilty
or nolo contendere with respect to the foregoing;

 

 

(ii)

The commission of any act or failure to act that involves gross negligence,
moral turpitude, dishonesty, theft, destruction of property, fraud,
embezzlement, willful misconduct or unethical business conduct, or that is
otherwise materially harmful to Gyrodyne’s business interests or reputation;

 

 

(iii)

Any material violation of any written rule or policy of Gyrodyne that is harmful
to Gyrodyne’s business interests or reputation;

 

 

(iv)

Any refusal, or repeated failure to substantially perform any duties and
obligations as an employee or a Board member (other than any such failure
resulting from incapacity due to physical or mental illness or injury) over a
period of not less than 30 days after a demand for substantial performance is
delivered by Gyrodyne;

 

 

(v)

Any willful failure to abide by any lawful directive of the Board or its duly
appointed designee.

 

 

c.

Section 2.22, “Disability” means a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment, which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, as determined by an
independent third party physician, selected within the discretion of the
Committee. The determination of whether a Participant is disabled shall be
determined by the Committee, in its sole discretion, but subject to the
provisions of Section 409A.

 

 

d.

Section 2.23, “Internal Rate of Return” means an amount limited to 4% of the
Adjusted Appraised Value plus any incurred land development and other costs.

 

2.            Vesting. Article IV, Vesting, shall be amended to add the
following new paragraph:

 

“In the event of death or Disability of an employee or a Board member, a
voluntary termination following a substantial reduction in compensation or Board
fees (deemed to be an involuntary termination), or a mutually agreed separation
from the Board to “right size” the Board, or in the event of an involuntary
termination without Cause, such Participants shall be entitled to a future
benefit to be paid in accordance with the provisions of Plan only if the
following requirements are satisfied:

 

 

a.

A property is sold within a period of 3 years following the date of a
Participant’s separation from service with Gyrodyne or the Board for any of the
above reasons; and

 

 

--------------------------------------------------------------------------------

 

 

 

b.

The property is sold with an Internal Rate of Return (“IRR”) equal to at least
4% of the value of the property as determined under the annual appraisals
obtained effective as of each December 31 (the “Valuation Date”), and measured
from the earlier of the December 31 Valuation Date preceding the date of death,
or Disability, or the Participant’s separation from service or separation from
the Board.

 

3.

Reduction in Benefits After Vesting. To the extent that a Participant is vested
in their benefits following a separation from service, the amount to be paid to
a Participant shall be reduced by a fraction measured from June 1, 2014 when the
Plan was established, whereby the numerator is the number of full months
measured from June 1, 2014 when the Plan was established, until the date of
termination; and the denominator is the number of full months measured from June
1, 2014, the date of establishment of the Plan, until the date the property is
sold. The effect of this fraction shall be to compensate a Participant for the
full value of the property sold, but to reduce the benefit by the period of time
during which a Participant is not employed or a Board member. This reduction is
clarified in the attached Exhibit C. (Exh-C-Ret-Bon-Plan) The above reductions
shall occur regardless of the reason for any separation from service.

 

4.

Revised Exhibit B. Members of the Board already have a “specific percentage” of
the Retention Bonus Pool allocated to each Director on an individual basis.
Attached is a revised Exhibit B providing for specific employee bonus
percentages that shall apply for any sales on or after February 1, 2018, subject
to the provisions of the Plan and this Amendment. (Exh-B-Ret-Bon-Plan-rev)

 

IN WITNESS WHEREOF, this Amendment Number 2 to the Gyrodyne LLC Retention Bonus
Plan is executed the 30th day of January, 2018.

 

 

GYRODYNE LLC

 

BY:  /s/ Gary Fitlin                                        

           Gary Fitlin

           President and Chief Executive Officer

 

 

January 30, 2018

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

GYRODYNE, LLC

BOARD OF DIRECTORS – EMPLOYEE BONUS PERCENTAGES

 

 

Board Members/Employees

Bonus Pool Percentage

Board Members

 

Paul Lamb, Chairman

15.00%

Richard Smith

10.00%

Ronald Macklin

10.00%

Philip Palmedo

10.00%

Elliot Levine

10.00%

Nader Salour

10.00%

Subtotal

65.00%

   

Employees

 

Gary Fitlin

15.474%

Peter Pitsiokos

13.926%

Patricia Lara

    0.75%

Dawn Ibraham

    3.10%

Subtotal

33.250%

   

Officer Discretionary Amount

1.750%

   

Total

100.00%

 

Notes:

 

1.

An amount equal to 95% of the bonuses payable to employees, of the 35% total
allocation to employees, has been allocated above and is vested.

 

2.

An amount equal to 5% of the 35% allocation to employees is vested, but not
allocated, and will be paid to Fitlin and/or Pitsiokos, within the discretion of
the Board.

 

January 30, 2018

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

CALCULATION OF

REDUCTION OF BENEFITS FOR SEPARATION OF SERVICE

PRIOR TO SALE

 

 

The following Example illustrates the intent of Item 3 of Amendment Number 2 to
the Retention Bonus Plan:

 

1.  Original Plan was approved May 30, 2014, effective as of June 1, 2014.    
2.  Assume T1 is June 1, 2014.    

3.

Assume an employee separates from service on June 1, 2018; T2 = 48 (number of
months between June 1, 2018 and June 1, 2014).

 

4.

Assume a property is sold December 31, 2018 = T3 = 55 (55 months between T1 and
T3). 

 

5.

The termed employee shall receive 87.27% (48/55) of any expected Bonus.

 

 

 

January 30, 2017

 